No. 99 – Circuit Court for Baltimore City
Case Nos. 115141036 & 11514032                    IN THE COURT OF APPEALS
Argued: March 3, 2016
                                                       OF MARYLAND

                                                            No. 99

                                                      September Term, 2015
                                            ______________________________________

                                                        ALICIA WHITE

                                                               v.

                                                    STATE OF MARYLAND
                                            ______________________________________

                                                     CAESAR GOODSON

                                                               v.

                                                    STATE OF MARYLAND
                                            ______________________________________

                                                      Barbera, C.J.
                                                      Battaglia
                                                      Greene
                                                      Adkins
                                                      McDonald
                                                      Watts
                                                      Hotten,

                                                            JJ.
                                            ______________________________________

                                                     PER CURIAM ORDER
                                            ______________________________________

                                                      Filed: March 8, 2016
ALICIA WHITE & CAESAR GOODSON                        *      IN THE
                                                     *
                 Appellants                          *      COURT OF APPEALS
                                                     *
                                                     *      OF MARYLAND
v.                                                   *
                                                     *
STATE OF MARYLAND                                    *      No. 99
                                                     *      September Term, 2015
                 Appellee                            *
                                                     *

*         *      *      *      *      *      *       *      *      *      *      *      *

                                    PER CURIAM ORDER

          For reasons to be stated in an opinion later to be filed, it is this 8th day of March,

2016,

          ORDERED, by the Court of Appeals of Maryland, that the judgments of the Circuit

Court for Baltimore City set forth in the orders dated January 6, 2016 and January 7, 2016

issued pursuant to Md. Code Ann., Cts. & Jud. Proc. § 9-123, are affirmed; and it is further

          ORDERED that the above-captioned cases, Alicia White v. State of Maryland and

Caesar Goodson v. State of Maryland, are remanded to the Circuit Court for Baltimore City

for trial; and it is further

          ORDERED that the stay issued by this Court be, and it is hereby, lifted, and it is

further

          ORDERED that costs in this Court be paid by the Appellant, William Porter.



                                                     /s/ Mary Ellen Barbera
                                                     Chief Judge